DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0099990).
Lee shows an ultrasonic imaging apparatus and method (abstract) comprising: a processor configured to acquire a Doppler signal corresponding to a sample volume ([0017]), divide the Doppler signal into a plurality of sub-Doppler signals (window processing; [0018]-[0019]; Figure 3), generate a plurality of spectral Doppler signals by performing spectral analysis on each of the plurality of sub-Doppler signals (window processing; [0005], [0018]-[0019]; Figure 3), and generate, from the plurality of spectral Doppler signals, a spectral Doppler signal corresponding to the sample volume ([0023]); and a display displaying the spectral Doppler signal corresponding to the sample volume ([0023]).
Also, the processor is further configured to generate the plurality of spectral Doppler signals by performing weighting accumulation and Fourier Transform on each of the plurality of sub-Doppler signals ([0021]-[0022], [0024], [0028]); wherein the processor is further configured to generate the spectral Doppler signal corresponding to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2010/0099990) in view of Burns et al. (US 2001/0039381; hereinafter Burns).
Lee discloses the invention substantially as described in the 102 rejection above.
Lee fails to show further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein 
Burns discloses an ultrasound diagnostic apparatus and method.  Burns teaches further comprising an ultrasound transceiver configured to control a probe to transmit a generated ultrasound signal to the sample volume as many times as a predetermined ensemble number and according to a preset pulse repetition frequency (PRF), and receive an echo signal reflected from the sample volume, wherein the processor is further configured to acquire the Doppler signal based on the echo signal ([0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Lee to process the Doppler signal using a predetermined ensemble number and a preset pulse repetition frequency as taught by Burns, as Burns teaches that Doppler imaging is performed by using predetermined ensemble number (temporal echo sequence) according to a pulse repetition frequency which corresponds with the repetition frequency of the sequence of transmit waves used to properly obtain the Doppler signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uchibori (US 2005/0080329) similarly describes Doppler spectral image display, noise removal, dividing the Doppler image into subregions.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.